Citation Nr: 1126421	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The appellant served with the Army National Guard and was on active duty for training (ACDUTRA) from January 1972 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

When this case most recently was before the Board in June 2010, it was remanded for further development.  The case has since been returned to the Board for further appellant action.


REMAND

As directed in the Board's prior remand, the appellant was scheduled for a VA examination in August 2010.  The record reveals that the appellant was informed that an examination would be scheduled for him in a letter dated August 12, 2010.  A VA document indicates that the appellant's audiological examination was cancelled on August 30, 2010, because the appellant failed to report for the examination.  

The law provides that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record, in the case of an original compensation claim, or the claim shall be denied in the case of any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase. 38 C.F.R. § 3.655(b).  For the reasons expressed below, the Board finds that good cause has been established.

The appellant's representative submitted a written brief presentation in May 2011 in which he stated that while the claims file showed that a VA examination was requested on August 12, 2010, and cancelled on August 30, 2010, there was no indication in the claims file that the appellant was notified of the date of his examination.  The appellant has also stated that he was homeless, had no phone on which he could be contacted, and used another person's mail box.  He stated that he relied on the other person to pass on his mail.  He requested that the examination be rescheduled.  Therefore, the Board has determined that it is likely that the appellant did not receive notice of the scheduled examination.

Based on the foregoing, the Board finds that good cause for failing to attend the scheduled examination has been demonstrated and the appellant should be afforded one last opportunity to appear for the required VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent treatment records that are not already of record.

2.  Then, the RO or the AMC should arrange for the appellant to undergo a VA examination to determine the nature and etiology of any currently present bilateral hearing loss disability.  The claims file must be made available and reviewed by the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions as well as his subjective history.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether there is a 50 percent or better probability that any currently present bilateral hearing loss is related to the appellant's military service.  For purposes of the opinion, the examiner should assume that the appellant is a reliable historian.  The examiner should specifically indicate whether the appellant's hearing impairment is consistent with acoustic trauma and if so, the examiner should elicit history from the appellant concerning his in- service acoustic trauma and any post- service acoustic trauma.  The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for service connection for bilateral hearing loss disability in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and his representative a supplement statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this Remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


